DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III: Figs. 50 and 51 in the reply filed on 02/22/2021 is acknowledged. Claims 54-64 are pending.

Information Disclosure Statement
The information disclosure statement filed 09/26/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign patent document referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56, 58 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 56, 58 and 63 recite “the rod includes a notch”, this is unclear. A notch is an indentation or incision on an edge or surface. Figures 50 and 51 show a rod with a protrusion on the end of the rod. Is the notch the entire portion of the rod above the protrusion and the bottom wall of the container? Is the applicant using a different definition of notch? It is unclear to the examiner. For the purposes of compact prosecution the examiner will consider a rod with a protrusion to meet the claim limitation.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 58 and 59 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 58 and 59 do not have any positive manipulative step to further limit the method of claim 57 which is the subject matter of claim 57 from which both 58 and 59 depend. Both claims 58 and 59 only recite limitations to the bottle and not the method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagerty US 1,451,822, herein after referred to as Hagerty.
Regarding claim 54 Hagerty discloses a bottle (10 bottle, Figs. 1-3) comprising:
a body having an upper opening (upper opening is covered by the nipple 12, Figs. 1-2); 
a cap (14 nipple closure, Figs. 1-2) that is attachable to the upper opening of the body (Fig. 1); and 
a rod (19 annular depending portion, Figs. 1-3) that extends outwardly from a bottom side of the body (Figs. 1 and 2), wherein the cap (14) is removable from the upper opening and attachable to an end of the rod (Figs. 1 and 2).
Regarding claim 55 Hagerty discloses the bottle of claim 54 and further discloses wherein the cap (14) is removable from the rod (19, the cap can be twisted on and off).
Regarding claim 56 Hagerty discloses the bottle of claim 54 and further discloses wherein the rod includes a protrusion (20 thread, Figs. 1 and 2) that secures the cap (14) to the end of the rod (Fig. 2).
Regarding claim 57 Hagerty discloses a method comprising: 
forming a bottle (page 1, lines 66-67) having an upper opening (opening in neck of the bottle near 11, under the nipple 12, Figs. 1 and 2) and a bottom surface (bottom opposite from the opening near 19 in Figs. 1 and 2), 
wherein a cap (14) is securable to the upper opening (Fig. 1), and 
wherein the bottle (10) has an interior cavity (Figs. 1 and 2); and 
forming a rod (19) that extends outwardly from the bottom surface (Figs. 1-3), wherein the cap is removable from the upper opening and attachable to an end of the rod (Figs. 1 and 2, page 2, lines 8-11).
Regarding claim 58 Hagerty discloses the method of claim 57 and further discloses wherein the rod (19) includes a protrusion (20) that secures the cap (14) to the end of the rod (Fig. 2).
Regarding claim 59 Hagerty discloses the method of claim 57 and further discloses wherein the cap (14) is removable from the rod (19 can be twisted on and off).
Regarding claim 60 Hagerty discloses an apparatus comprising: 
an enclosure (10 bottle) having an upper opening (opening in neck of bottle near 11, Figs. 1 and 2), wherein a cap (14) is attached to the upper opening of the enclosure (Fig. 1), and wherein the enclosure (10) provides an interior cavity (inside of bottle); and means for retaining (19) the cap (14) to a bottom surface of the enclosure (Figs. 1 and 2).
Regarding claim 61 Hagerty discloses the apparatus of claim 60 and further discloses wherein the means (19) is a rod extending from the bottom surface of the enclosure (Fig. 1-3).
Regarding claim 62 Hagerty discloses the apparatus of claim 61 and further discloses wherein the rod (19) includes a protrusion (20, Figs. 1-3).
Regarding claim 63 Hagerty discloses the apparatus of claim 60 and further discloses wherein the cap (14) is detachable from the upper opening and attachable to the means for retaining (19, Figs. 1 and 2, page 2 lines 8-11)
Regarding claim 64 Hagerty discloses the apparatus of claim 60 and further discloses wherein the cap (14) is removable from the means (19, cap can be twisted on and off, Figs. 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735